Name: Commission Regulation (EC) No 2383/2002 of 30 December 2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999 to 2003/2004 marketing years
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R2383Commission Regulation (EC) No 2383/2002 of 30 December 2002 amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999 to 2003/2004 marketing years Official Journal L 358 , 31/12/2002 P. 0122 - 0123Commission Regulation (EC) No 2383/2002of 30 December 2002amending Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999 to 2003/2004 marketing yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 19 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(5), as amended by Regulation (EC) No 1513/2001, and in particular Article 4 thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 2366/98(6), as last amended by Regulation (EC) No 1249/2002(7), lays down that olive growers must lodge crop declarations before 1 December of each marketing year. Article 20(1) of that Regulation lays down that producer organisations or, where appropriate, associations thereof must submit their members' crop declarations and any amendments thereto to the competent agency of the Member State concerned before 1 January of each marketing year.(2) However, in certain olive-growing regions, due in particular to the high number of crop declarations, ongoing restructuring of olive groves or other specific circumstances, the above dates are no longer appropriate for the purpose of controls. Provision should therefore be made for the Member States to be able to extend, within certain limits, the deadlines for the lodging and submission of crop declarations to the competent agency so as to improve the effectiveness of controls in certain regions.(3) The management and monitoring of the system of production aid for olive oil requires that the information on new planting provided for in Article 5 of Regulation (EC) No 2366/98 be provided on a regular basis. Consequently, the numbers of olive trees for the marketing years after 1998/1999 and 1999/2000 should also be notified to the Commission.(4) Regulation (EC) No 2366/98 should therefore be amended accordingly.(5) To allow an extension of the deadline referred to in Article 1(1) of Regulation (EC) No 2366/98 from the current marketing year, this Regulation should apply from 30 November 2002. Provision should therefore be made for its immediate entry into force.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2366/98 is hereby amended as follows:1. Article 1(1) is replaced by the following:"1. For the purposes of granting aid for the production of olive oil as provided for in Article 5 of Regulation 136/66/EEC, before 1 December of each marketing year olive growers shall lodge crop declarations covering their olive trees in production and details of the olive groves they manage as at 1 November of the marketing year to which the declarations correspond. However, in order to improve the effectiveness of controls in certain regions, the Member States may extend the deadline for the lodging of declarations by a maximum of three months.Before 1 January of the marketing year concerned, the Member States shall communicate to the Commission the regions and the reasons for which the deadline for the lodging of crop declarations has been extended, and the new date laid down."2. Article 5(4) is replaced by the following paragraphs 4 and 5:"4. Before 31 October 2001, the Member States shall communicate to the Commission the measures taken to monitor the application of paragraphs 2 and 3 and to penalise offenders.5. Before 31 October of the marketing year concerned, the Member States shall communicate to the Commission the number of olive trees regarding which, in accordance with paragraph 2:- a declaration of intention to plant was lodged,- the Member State considers that they are replacement plantings of grubbed trees,- the Member State considers that they are plantings under an approved programme, in accordance with Article 4,- the Member State considers that they are additional plantings not eligible for aid after 31 October 2001.However, for the 2000/2001 and 2001/2002 marketing years, the information referred to in the first subparagraph shall be notified to the Commission before 28 February 2003."3. Article 20(1) is replaced by the following:"1. Before 1 January of each marketing year, producer organisations or, where appropriate, associations thereof shall submit their members' crop declarations and any amendments thereto to the competent agency of the Member State concerned. However, in order to improve the effectiveness of controls in certain regions, the Member States may extend the deadline for the submission of declarations by a maximum of three months.The Member States shall communicate to the Commission, before 1 January of the marketing year concerned, the regions and the reasons for which the deadline for the submission of crop declarations has been extended, and the new date laid down."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 30 November 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 210, 28.7.1998, p. 32.(6) OJ L 293, 31.10.1998, p. 50.(7) OJ L 183, 12.7.2002, p. 5.